

	

		III

		109th CONGRESS

		2d Session

		S. CON. RES. 86

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2006

			Mr. Lautenberg (for

			 himself, Mrs. Clinton,

			 Mr. Bingaman, Mr. Kerry, Mr.

			 Kennedy, Mr. Johnson,

			 Mrs. Boxer, Mr.

			 Menendez, Ms. Landrieu, and

			 Mrs. Feinstein) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on Rules and

			 Administration

		

		CONCURRENT RESOLUTION

		Directing the Architect of the Capitol to

		  establish a temporary exhibit in the rotunda of the Capitol to honor the memory

		  of the members of the United States Armed Forces who have lost their lives in

		  Operation Iraqi Freedom and Operation Enduring Freedom.

	

	

		1.Exhibit in rotunda of the

			 Capitol in honor of members of armed forces killed in Iraq and

			 Afghanistan

			(a)Establishment of

			 temporary exhibitDuring the

			 period beginning on May 29, 2006, and ending on July 4, 2006, the Architect of

			 the Capitol shall display in the rotunda of the Capitol an exhibit to honor the

			 memory of the members of the United States Armed Forces who have lost their

			 lives in—

				(1)Operation Iraqi Freedom; and

				(2)Operation Enduring Freedom.

				(b)Form of

			 ExhibitThe exhibit displayed under this section shall be in such

			 form and contain such material as the Architect may select, so long as—

				(1)the exhibit

			 displays the name, photograph, and biographical information with respect to

			 each individual member of the United States Armed Forces who has lost his or

			 her life in the Operations referred to in subsection (a); and

				(2)the exhibit

			 provides—

					(A)an opportunity

			 for visitors to write messages of support and sympathy to the families of the

			 individuals represented in the exhibit; and

					(B)a means to ensure

			 that those messages are transmitted to the families.

					

